DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendments filed 11/12/2020. Claims 1-3, 5-13 and 15-22 are pending and considered below.

Response to Arguments
Regarding the claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Lilly et al. (US-2016/0055685-A1), applicant argued that Lilly does not disclose or suggest using a single vibration sensor to determine the health of one or more different components of an individual mechanical component. Lilly discloses that a monitoring system may obtain raw voltage measurement data samples from an onboard vibrational sensor and compare the data to one or more applicable thresholds to determine the current condition of the gear; compare the data to one or more applicable thresholds to determine the current condition of the engine; and compare the data to one or more applicable thresholds to determine the current condition of the rotor (paragraph [0032]). For each respective mechanical component being monitored, the monitoring system may classify or categorize the health of that mechanical component based on the metric indicative of its relative health (paragraph [0033]). Lilly 
Claims 3, 6-8, 10, 13, 16-18 and 22 are rejected under 35 U.S.C. 103 for the reasons given below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 depend on cancelled claims 4 and 14.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 11-12, 15 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lilly et al. (US-2016/0055685-A1, hereinafter Lilly).
Regarding claim 1, Lilly discloses:
receiving, by a processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);
identifying information of the vehicle (paragraphs [0039-0041] and FIG. 4, GUI element corresponding to rotorcraft-404);
the rotating machine (paragraphs [0042-0044] and FIG. 5, status region-512);
a vibration sensor coupled to the rotating machine (paragraph [0020] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112);
such that the vibration sensor is integral with the rotating machine (paragraph [0020], one or more onboard sensor systems may also be coupled to or otherwise configured to measure operational, mechanical and/or performance characteristics of the engine, gearbox, transmission or other mechanical components of the drive assembly that are mechanically coupled to the rotor assembly to rotate the rotor or blades of the rotor assembly during flight);
receiving, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);

the received vibration data being associated with the identifying information of the vehicle (paragraphs [0039-0041] and FIG. 4, GUI element corresponding to rotorcraft-404);
the rotating machine (paragraphs [0042-0044] and FIG. 5, status region-512);
the vibration sensor (paragraph [0032] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112);
comparing, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);
the received vibration data with known vibration data for the rotating machine (paragraphs [0032-0033]);
generating, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);
an alert if the received vibration data exceeds a predetermined threshold value of the known vibration data (paragraph [0044] and FIG. 6, vehicle monitoring display-600, and graphical indicators-602,604, 606,608,610); 
wherein the predetermined threshold value of the known vibration data includes a plurality of predetermined threshold values each corresponding to a failure condition of a different component of the rotating machine (paragraph [0033], In some embodiments, the monitoring system indicates the health of an individual mechanical component by generating code or other executable instructions or data stored in the status summary file.);
generating, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);

the health report including the received vibration data (paragraph [0032] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112);
associated with the identifying information of the vehicle (paragraphs [0039-0041] and FIG. 4, GUI element corresponding to rotorcraft-404);
the rotating machine (paragraphs [0042-0044] and FIG. 5, status region-512);
the vibration sensor (paragraph [0032] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112);
wherein the health report further includes the generated alert (paragraphs [0042] and [0044]); 
transmitting, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142); and
the health report to a user via a web portal (paragraphs [0025-0028] and FIG. 1, rotorcraft-102, communications interface-114, network-116, client device-120, server-130, and ground-based station-140).
Regarding claims 2, 12 and 21, Lilly further discloses:
receiving, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142); 
vibration data from one or more receivers (paragraph [0023]); and
onboard the vehicle in communication with the vibration sensor during operation of the rotating machine (paragraph [0032] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112).


Regarding claims 5 and 15, Lilly further discloses:
generating, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);
one or more alerts if the received vibration data exceeds one or more of the plurality of  predetermined threshold values of the known vibration data (paragraph [0044] and FIG. 6, vehicle monitoring display-600, and graphical indicators-602,604, 606,608,610); and
wherein the one or more alerts each indicate a respective component of the rotating machine is failing (paragraph [0044], red color indicates the first rotor assembly is unhealthy, problematic, or otherwise requires attention).
Regarding claim 11, Lilly further discloses:
a memory having processor-readable instructions therein (paragraphs [0027-0030] and FIG. 1, monitoring system-104, data storage element-108, client application-122, database-132, and monitoring application-142);
at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions for: (paragraphs [0027-0030] and FIG. 1, monitoring system-104, data storage element-108, client application-122, database-132, and monitoring application-142);
receiving, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);
identifying information of the vehicle (paragraphs [0039-0041] and FIG. 4, GUI element corresponding to rotorcraft-404);
the rotating machine (paragraphs [0042-0044] and FIG. 5, status region-512);
a vibration sensor coupled to the rotating machine (paragraph [0020] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112);
coupled to or otherwise configured to measure operational, mechanical and/or performance characteristics of the engine, gearbox, transmission or other mechanical components of the drive assembly that are mechanically coupled to the rotor assembly to rotate the rotor or blades of the rotor assembly during flight);
receiving, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);
vibration data from the vibration sensor during operation of the rotating machine (paragraph [0032] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112);
the received vibration data being associated with the identifying information of the vehicle (paragraphs [0039-0041] and FIG. 4, GUI element corresponding to rotorcraft-404);
the rotating machine (paragraphs [0042-0044] and FIG. 5, status region-512);
the vibration sensor (paragraph [0032] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112);
comparing, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);
the received vibration data with known vibration data for the rotating machine (paragraphs [0032-0033]);
generating, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);
an alert if the received vibration data exceeds a predetermined threshold value of the known vibration data (paragraph [0044] and FIG. 6, vehicle monitoring display-600, and graphical indicators-602,604, 606,608,610); 

generating, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);
a health report for the rotating machine based on the received vibration data (paragraph [0042]);
the health report including the received vibration data (paragraph [0032] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112);
associated with the identifying information of the vehicle (paragraphs [0039-0041] and FIG. 4, GUI element corresponding to rotorcraft-404);
the rotating machine (paragraphs [0042-0044] and FIG. 5, status region-512);
the vibration sensor (paragraph [0032] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112);
wherein the health report further includes the generated alert (paragraphs [0042] and [0044]); 
transmitting, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142); and
the health report to a user via a web portal (paragraphs [0025-0028] and FIG. 1, rotorcraft-102, communications interface-114, network-116, client device-120, server-130, and ground-based station-140).


Regarding claim 20, Lilly further discloses:
A non-transitory computer-readable medium containing instructions for monitoring the health of a rotating machine mounted on a vehicle, comprising: (paragraphs [0027-0030] and FIG. 1, monitoring system-104, data storage element-108, client application-122, database-132, and monitoring application-142);
receiving, by a processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);
identifying information of the vehicle (paragraphs [0039-0041] and FIG. 4, GUI element corresponding to rotorcraft-404);
the rotating machine (paragraphs [0042-0044] and FIG. 5, status region-512);
a vibration sensor coupled to the rotating machine (paragraph [0020] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112);
such that the vibration sensor is integral with the rotating machine (paragraph [0020], one or more onboard sensor systems may also be coupled to or otherwise configured to measure operational, mechanical and/or performance characteristics of the engine, gearbox, transmission or other mechanical components of the drive assembly that are mechanically coupled to the rotor assembly to rotate the rotor or blades of the rotor assembly during flight);
receiving, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);
vibration data from the vibration sensor during operation of the rotating machine (paragraph [0032] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112);
the received vibration data being associated with the identifying information of the vehicle (paragraphs [0039-0041] and FIG. 4, GUI element corresponding to rotorcraft-404);

the vibration sensor (paragraph [0032] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112);
comparing, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);
the received vibration data with known vibration data for the rotating machine (paragraphs [0032-0033]);
generating, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);
an alert if the received vibration data exceeds a predetermined threshold value of the known vibration data (paragraph [0044] and FIG. 6, vehicle monitoring display-600, and graphical indicators-602,604, 606,608,610); 
wherein the predetermined threshold value of the known vibration data includes a plurality of predetermined threshold values each corresponding to a failure condition of a different component of the rotating machine (paragraph [0033], In some embodiments, the monitoring system indicates the health of an individual mechanical component by generating code or other executable instructions or data stored in the status summary file.);
generating, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142);
a health report for the rotating machine based on the received vibration data (paragraph [0042]);
the health report including the received vibration data (paragraph [0032] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112);

the rotating machine (paragraphs [0042-0044] and FIG. 5, status region-512);
the vibration sensor (paragraph [0032] and FIG. 1, rotorcraft-102, monitoring system-104, sensor system-106, rotor assembly-110, and drive assembly-112);
wherein the health report further includes the generated alert (paragraphs [0042] and [0044]); 
transmitting, by the processor (paragraph [0029] and FIG. 1, monitoring system-104, client application-122, and monitoring application-142); and
the health report to a user via a web portal (paragraphs [0025-0028] and FIG. 1, rotorcraft-102, communications interface-114, network-116, client device-120, server-130, and ground-based station-140).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8, 10, 13, 16-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lilly, as applied to claims 1, 11 and 20 above, and further in view of Cella et al. (US-2018/0284735-A1, hereinafter Cella).
Regarding claims 3, 13 and 22, Lilly does not disclose correlating peaks of pre-measured vibration data to failure conditions. However, Cella discloses methods for industrial internet of things data collection, including the following features:

the predetermined threshold value of the known vibration data for the rotating machine by correlating peaks of pre-measured vibration data for the rotating machine to failure conditions of the rotating machine (paragraph [0742]); and
wherein the pre-measured vibration data for the rotating machine is measured during one or more trial tests of the rotating machine to generate the known vibration data for the rotating machine prior the rotating machine being mounted on the vehicle (paragraph [0319]).
Cella teaches that pump performance should be estimated by comparing vibration peak values to buffered detection values, specifications, and anticipated state information (paragraph [0742]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the comparison of vibration peak values of Cella into the method for monitoring aircraft systems using a mobile device of Lilly. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using vibration peak values as an indication that a pump is not performing properly. A person of ordinary skill would recognize that a change in vibration peak values would indicate a possible failure of a component.
Regarding claims 6 and 16, Lilly does not disclose suggesting a corrective action to the user. However, Cella further discloses:
determining, by the processor (paragraph [0204]);
a suggested corrective action for the user (paragraph [0874]);
based on the comparing of the received vibration data with the known vibration data (paragraph [0742]);
transmitting, by the processor (paragraph [0204]); and
the suggested corrective action to the user (paragraph [0233]).

Regarding claims 7 and 17, Lilly discloses displaying graphical indicators of the condition of components based on vibration data, but does not provide graphical displays of the vibration data. However, Cella further discloses:
wherein the generated health report includes one or more graphical representations of the received vibration data (paragraphs [0422-0426] and FIG. 25-30).
Cella teaches that a remote user should be provided with a diagrammatic view of sensor signals used in machinery condition monitoring (paragraphs [0422-0426]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the diagrammatic view provided to a remote user of Cella into the method for monitoring aircraft systems using a mobile device of Lilly. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing the user with information needed to understand possible component failures.



Regarding claims 8 and 18, Lilly discloses MEMS vibration sensors coupled to a rotor assembly or a drive assembly, but does not disclose a fastening means or adhesive. However, Cella further discloses:
wherein the vibration sensor is coupled to the rotating machine by at least one of fastening means or adhesive (paragraphs [0259] and [0634]; and FIG. 10, machine-2300, and single-axis vibration sensor-2320).
Cella teaches that vibration sensors may be attached to or integrated into monitored equipment (paragraph [0634]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the vibration sensors attached to or integrated into monitored equipment of Cella into the method for monitoring aircraft systems using a mobile device of Lilly. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of securing the attachment of the vibration sensor to the monitored equipment.
Regarding claim 10, Lilly does not disclose a vacuum blower for a waste system. However, Cella further discloses:
wherein the vehicle is an aircraft (paragraph [0312]); and
the rotating machine is a vacuum blower of a waste system onboard the aircraft (paragraph [2166]).
Cella teaches that a monitoring system should be used to collect sensor data for a waste water processing system (paragraph [2166]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the vibration sensors for monitoring a waste water processing system of Cella into the method for monitoring aircraft systems using a mobile device of Lilly. A person of ordinary skill would have been motivated to do so, with a .

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gentry (U.S. Patent Number 9944404) discloses a prognostic failure detection system for an unmanned aerial vehicle.
Moravek et al. (US-2018/0350165-A1) discloses a distributed monitoring system for a rotorcraft.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667